Exhibit 10.1

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of January 29, 2015, by and
among Quotient Limited, a company organized under the laws of Jersey with
registration number 109886 (the “Company”), and the investor listed on
Schedule A attached hereto (the “Subscriber”).

WHEREAS:

A. QBD (QS-IP) Limited, a company organized under the laws of Jersey with
registration number 109469 and a subsidiary of the Company, and Ortho-Clinical
Diagnostics, Inc., a corporation incorporated under the laws of New York and an
affiliate of the Subscriber have executed and delivered a Distribution and
Supply Agreement (the “Distribution and Supply Agreement”), dated as of
January 29, 2015.

B. The Company and the Subscriber are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

C. The Subscriber wishes to subscribe for, and the Company wishes to issue, upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
ordinary shares, of no par value per share in the capital of the Company (the
“Ordinary Shares”), set forth opposite the Subscriber’s name in column (3) on
Schedule A (the “New Ordinary Shares”), and (ii) that aggregate number of
preference shares, of no par value per share in the capital of the Company, with
the rights set forth in Exhibit A attached hereto (the “Preference Shares
Statement of Rights”), set forth opposite the Subscriber’s name in column (4) on
Schedule A (the “Preference Shares”).

D. The New Ordinary Shares and the Preference Shares collectively are referred
to herein as the “Securities”.

NOW, THEREFORE, the Company and the Subscriber hereby agree as follows:

 

  1. SUBSCRIPTION AND ISSUE OF NEW ORDINARY SHARES AND PREFERENCE SHARES

(a) Issue of New Ordinary Shares and Preference Shares.

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below, the Company shall issue to the Subscriber, and the Subscriber
shall subscribe for on the Closing Date (as defined below), the number of New
Ordinary Shares as is set forth opposite the Subscriber’s name in column (3) on
Schedule A, along with the number of Preference Shares as is set forth opposite
the Subscriber’s name in column (4) on Schedule A (the “Closing”).



--------------------------------------------------------------------------------

(i) Closing. The date and time of the Closing (the “Closing Date”) shall be
12:00 p.m., New York City time, on Friday, January 30, 2015 (or such later date
as is mutually agreed to by the Company and the Subscriber) after notification
of satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 6 and 7 below at the offices of Clifford Chance US LLP, 31 West 52nd
Street, New York, NY 10019.

(ii) Subscription Price. The aggregate subscription price for the New Ordinary
Shares and the Preference Shares to be subscribed for by the Subscriber at the
Closing (the “Subscription Price”) shall be the amount set forth opposite the
Subscriber’s name in column (7) on Schedule A. The subscription price for the
New Ordinary Shares shall be $22.50 per New Ordinary Share and the subscription
price for the Preference Shares shall be $22.50 per Preference Share.

(b) Form of Payment. On the Closing Date, the Subscriber shall pay the
Subscription Price to the Company for the New Ordinary Shares and the Preference
Shares to be issued and sold to the Subscriber at the Closing, by wire transfer
of immediately available funds in accordance with the Company’s written wire
instructions. The Company shall deliver to the Subscriber the New Ordinary
Shares (allocated in the amounts as the Subscriber shall request) which the
Subscriber is subscribing for hereunder, along with the Preference Shares
(allocated in the amounts as the Subscriber shall request) which the Subscriber
is subscribing for hereunder, in each case duly executed on behalf of the
Company and registered in the name of the Subscriber or its designee.

 

  2. SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES.

The Subscriber represents, warrants and agrees with respect to only itself that:

(a) Organization and Good Standing. The Subscriber is a société à responsabilité
limitée organized under the laws of the Grand Duchy of Luxembourg.

(b) Authorization and Power. The Subscriber has the requisite power and
authority, corporate or otherwise, to enter into and perform this Agreement and
to subscribe for the New Ordinary Shares and Preference Shares being sold to it
hereunder. The execution, delivery and performance of this Agreement by the
Subscriber and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary company action, and no further
consent or authorization of the Subscriber or its board of managers,
stockholders or partners, as the case may be, is required.

(c) No Public Sale or Distribution. The Subscriber is subscribing for the New
Ordinary Shares and the Preference Shares for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the representations herein, the Subscriber
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act and pursuant to the applicable terms of this Agreement. The
Subscriber is subscribing for the Securities hereunder in the ordinary course of
its business. The Subscriber does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of

 

-2-



--------------------------------------------------------------------------------

the Securities. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(d) Accredited Investor Status. The Subscriber is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

(e) Reliance on Exemptions. The Subscriber understands that the Securities are
being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Subscriber to subscribe for the Securities.

(f) Information. The Subscriber and its advisors, if any, have been furnished
with, or had access to, all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities that have been requested by the Subscriber as it has deemed necessary
or appropriate to conduct its due diligence investigation and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company. The Subscriber and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Subscriber or its advisors, if any, or its representatives
shall modify, amend or affect the Subscriber’s right to rely on the Company’s
representations and warranties contained herein. The Subscriber understands that
its investment in the Securities involves a high degree of risk and is able to
afford a complete loss of such investment. The Subscriber has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

(g) No Governmental Review. The Subscriber understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(h) Transfer or Resale. The Subscriber understands that:

(i) except as provided in Section 4(l): (i) the New Ordinary Shares have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) the Subscriber shall have delivered
to the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such New Ordinary Shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) the Subscriber provides the Company with reasonable
assurance that such New Ordinary Shares can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the 1933 Act (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any

 

-3-



--------------------------------------------------------------------------------

sale of the New Ordinary Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the New Ordinary Shares under circumstances in which
the seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the New Ordinary Shares under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder; provided, however, that any sale, assignment or transfer of the New
Ordinary Shares shall be subject to Sections 2(h)(iii), 4(h) and 4(k).

(ii) (i) the Preference Shares have not been and are not being registered under
the 1933 Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred (A) except as provided in the Preference Shares
Statement of Rights and (B) pursuant to an exemption from registration under the
1933 Act, and (ii) neither the Company nor any other Person is under any
obligation to register the Preference Shares under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder; and

(iii) the Securities may be pledged in connection with a bona fide loan or
financing arrangement secured by the Securities (including, without limitation,
the senior secured credit facilities of Ortho-Clinical Diagnostics, Inc. and
Ortho-Clinical Diagnostics S.A.) and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and the
Subscriber effecting a pledge of the Securities shall not be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement, including, without limitation, this
Section 2(h).

(i) Legends. The Subscriber understands that:

(i) the certificates or other instruments representing the New Ordinary Shares,
except as set forth below, shall bear any legend as required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such share
certificates):

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

-4-



--------------------------------------------------------------------------------

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the New Ordinary Shares upon
which it is stamped, if, unless otherwise required by state securities laws,
(i) such New Ordinary Shares are registered for resale under the 1933 Act,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of a law firm reasonably acceptable to the
Company, in a form reasonably acceptable to the Company, to the effect that such
sale, assignment or transfer of the New Ordinary Shares may be made without
registration under the applicable requirements of the 1933 Act, or (iii) such
holder provides the Company with reasonable assurance that the New Ordinary
Shares can be sold, assigned or transferred pursuant to Rule 144; provided,
however, that any sale, assignment or transfer of the New Ordinary Shares shall
be subject to Section 4(k), regardless of whether the legend set forth above is
so removed; and

(ii) the certificates or other instruments representing the Preference Shares,
except as set forth below, shall bear any legend as required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such share
certificates):

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (A) EXCEPT AS PROVIDED IN THE PREFERENCE SHARES
STATEMENT OF RIGHTS RELATED THERETO AND (B) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE LOAN OR FINANCING ARRANGEMENT
SECURED BY THE SECURITIES.

(j) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Subscriber and shall constitute the
legal, valid and binding obligation of the Subscriber enforceable against the
Subscriber in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(k) No Conflicts. The execution, delivery and performance by the Subscriber of
this Agreement and the consummation by the Subscriber of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Subscriber or (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Subscriber
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Subscriber, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Subscriber to perform its obligations hereunder.

 

-5-



--------------------------------------------------------------------------------

(l) Residency. The Subscriber maintains an office in the jurisdiction specified
below its address on Schedule A.

(m) No General Solicitation. The Subscriber acknowledges that the Securities
were not offered to the Subscriber by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, website, or similar media,
or broadcast over television or radio, or (ii) any seminar or meeting to which
the Subscriber was invited by any of the foregoing means of communications.

(n) No Affiliates; Independent Investment. The Subscriber is not (i) an officer
or director of the Company, (ii) an “affiliate” of the Company or any of its
subsidiaries (as defined in Rule 144 of the 1933 Act) or (iii) a “beneficial
owner” of more than 10% of Ordinary Shares (as defined for purposes of Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “1934 Act”)).
Except as may be disclosed in any filings with the SEC by the Subscriber under
Section 13 and/or Section 16 of the 1934 Act, the Subscriber has not agreed to
act with any other Person for the purpose of acquiring, holding, voting or
disposing of the Securities subscribed for hereunder for purposes of
Section 13(d) under the 1934 Act, and the Subscriber is acting independently
with respect to its investment in the Securities.

(o) Brokers. The Subscriber has no actual knowledge of any brokerage or finder’s
fees or commissions that are or will be payable by the Company or any of its
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person or entity with respect to the
transactions contemplated by this Agreement.

 

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Subscriber that:

(a) Defined Terms. Capitalized terms used in this Section 3 without definition
have the meanings ascribed to them in Annex A hereto.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Securities in accordance with the terms hereof.
The execution and delivery of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby, including, without
limitation, the issuance of the New Ordinary Shares and the Preference Shares,
have been duly authorized by the Company’s Board of Directors and no further
filing, consent or authorization is required by the Company, its Board of
Directors, its shareholders or, to the Company’s knowledge, any other Person.
This Agreement has been duly executed and delivered by the Company, and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as (i) such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and (ii) enforceability of the indemnification and
contributions provisions set forth in this Agreement may be limited by the
federal or state securities laws of the United States or the public policy
underlying such laws.

 

-6-



--------------------------------------------------------------------------------

(c) Issuance of Securities. The New Ordinary Shares and the Preference Shares
are duly authorized and, upon issuance in accordance with the terms hereof,
shall be validly issued and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issue thereof and (i) the New Ordinary
Shares shall be fully paid and nonassessable with the holders thereof being
entitled to all rights accorded to a holder of Ordinary Shares and (ii) the
Preference Shares shall be fully paid and nonassessable with the holders thereof
being entitled to all rights accorded to a holder of Preference Shares. Assuming
the accuracy of and compliance with each of the representations, warranties and
agreements of the Subscriber herein, the offer and issuance by the Company of
the Securities is exempt from registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the New Ordinary Shares
and the Preference Shares) will not (i) result in a violation of the certificate
of incorporation (or certificate of incorporation on change of name) or the
articles of association of the Company or the articles of association, charters
or bylaws (as applicable) or other applicable organizational documents of any of
its Subsidiaries or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of The NASDAQ Global Market (the “Principal Market”) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the cases of
clauses (ii) and (iii) such as would not reasonably be expected to have a
Material Adverse Effect.

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by this Agreement, in
each case in accordance with the terms hereof (other than (x) any consent,
authorization or order that has been obtained as of the date hereof, (y) any
filing or registration that has been made as of the date hereof or (z) any
filings which may be required to be made by the Company with the SEC, state
securities administrators or the Principal Market or The NASDAQ Stock Market,
LLC, subsequent to the Closing; provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of and compliance with each of the relevant representations,
warranties and agreements of the Subscriber herein). The Company is unaware of
any facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence. The Company is not, and upon the Closing will not be, in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Ordinary Shares in the foreseeable future.

 

-7-



--------------------------------------------------------------------------------

(f) Acknowledgment Regarding Subscriber’s Subscription of the Securities. The
Company acknowledges and agrees that the Subscriber is acting solely in the
capacity of an arm’s length subscriber with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Subscriber is not acting as a financial advisor or fiduciary of the Company or
any of its Subsidiaries (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby, and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s subscription of the Securities. The Company further represents to
the Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation by the Company and its
representatives.

(g) No General Solicitation; Fees. Neither the Company, nor any of its
Subsidiaries or affiliates, nor, to the Company’s knowledge, any Person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of the Securities. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by any Subscriber or its investment
advisor) relating to or arising out of the transactions contemplated hereby.
Neither the Company nor any of its Subsidiaries has engaged any placement agent
or other agent in connection with the sale of the Securities.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and, to the Company’s knowledge, any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities to require approval of shareholders of the Company
for purposes of any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange, listing
agency or automated quotation system on which any of the securities of the
Company are listed or designated. None of the Company, its Subsidiaries, their
affiliates and, to the Company’s knowledge, any Person acting on their behalf
will take, directly or indirectly, any action or steps referred to in the
preceding sentence that would require registration of the issuance of any of the
Securities under the 1933 Act or cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable shareholder
approval provisions.

(i) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the certificate of incorporation (or certificate
of incorporation on change of name) or the articles of association of the
Company or the laws of Jersey, Channel Islands or any other applicable
jurisdiction which is or could become applicable to the Subscriber as a result
of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and the Subscriber’s
ownership of the Securities. The Company and its Board of Directors have taken
all necessary action, if any, in order to render inapplicable any shareholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Ordinary Shares or a change in control of the Company.

 

-8-



--------------------------------------------------------------------------------

(j) SEC Documents; Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof or prior to the date of the
Closing and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective filing dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Subscriber which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(f) of this Agreement or in any
disclosure schedules, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

(k) Transfer Taxes. On the Closing Date, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issue of the New Ordinary Shares and the Preference Shares to be
subscribed for by the Subscriber hereunder will be, or will have been, fully
paid or provided for by the Company, and all laws imposing such taxes will be or
will have been complied with.

(l) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Ordinary Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting
subscriptions of, the Securities, or (iii) paid or agreed to pay to any person
any compensation for soliciting another to subscribe for any other securities of
the Company.

(m) Disclosure. All disclosure provided to the Subscriber regarding the Company
or any of its Subsidiaries, their business and the transactions contemplated
hereby furnished by the Company is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of

 

-9-



--------------------------------------------------------------------------------

the circumstances under which they were made, not misleading. Other than the
transactions contemplated by this Agreement and the Distribution and Supply
Agreement, no material event or circumstance has occurred or material
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(n) Additional Representations and Warranties. In addition to the
representations and warranties set out in this Agreement, the Company hereby
makes the representations and warranties set forth in Annex A hereto, each of
which is incorporated in its entirety as if set forth herein.

 

  4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required, and within the timeframes set forth, under Regulation D
and to provide a copy thereof to the Subscriber upon request promptly after such
filing. The Company, on or before the Closing Date, shall take such action as is
necessary in order to obtain an exemption for or to qualify the Securities for
subscription by the Subscriber at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall upon request provide evidence of any such action so taken to the
Subscriber on or prior to the Closing Date. The Company shall make all filings
and reports relating to the offer and issue of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date; provided, however, the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation or as a dealer in securities in any jurisdiction or to consent to
general service of process in any jurisdiction.

(c) Reporting Status. From the date hereof until the earlier of: (i) the date on
which the Subscriber shall have sold all the New Ordinary Shares and Preference
Shares and (ii) the expiration of eighteen (18) full calendar months following
the Closing Date (the “Reporting Period”), the Company shall use commercially
reasonable efforts to (i) make and keep public information available, as those
terms are understood and defined in Rule 144, (ii) timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, including any
extension period under Rule 12b-25 of the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination and (iii) furnish or otherwise make available, as
applicable, to the Subscriber, promptly upon request, (a) a written statement by
the Company that it has, or that it has not, complied with the reporting
requirements of Rule 144, the 1933 Act and the 1934 Act, (b) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company to the extent such reports and documents are
not available to the public through the EDGAR system and (c) such other
information as may be reasonably requested to permit the Subscriber to sell such
securities without registration pursuant to Rule 144.

 

-10-



--------------------------------------------------------------------------------

(d) Use of Proceeds. The Company will use the proceeds from the issue of the New
Ordinary Shares and the Preference Shares for general corporate purposes,
including to fund the development costs for MosaiQ™, and not for (A) the
repayment of any outstanding indebtedness of the Company or any of its
Subsidiaries or (B) redemption or repurchase of any of its or its Subsidiaries’
equity securities.

(e) Financial Information. The Company agrees to send the following to the
Subscriber during the Reporting Period, unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
(i) within one (1) Business Day after the filing thereof with the SEC, a copy of
its Annual Reports in Form 10-K and Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act (other than amendments in respect of
the Company’s Registration Statement on Form S-1 (Registration No. 333-194390),
as amended, or the Company’s Registration Statement on Form S-1 (Registration
No. 333-200938), as amended), (ii) within one (1) Business Day after the release
thereof, facsimile or e-mailed copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to the shareholders of the Company
generally, contemporaneously with the making available or giving thereof to the
shareholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in the City of New York are
authorized or required by law to remain closed.

(f) Listing. The Company shall as soon as reasonably practicable (but in any
event, within 15 business days after the Closing Date) secure the listing of all
of the New Ordinary Shares upon each national securities exchange and automated
quotation system, if any, upon which Ordinary Shares are then listed (subject to
official notice of issuance) and shall maintain, so long as any other Ordinary
Shares shall be so listed, such listing of all New Ordinary Shares from time to
time issuable under the terms of this Agreement. The Company shall maintain the
Ordinary Shares’ authorization for listing or quotation, as applicable, on the
Principal Market. Neither the Company nor any of its Subsidiaries shall take any
action which would be reasonably expected to result in the delisting or
suspension of the Ordinary Shares on the Principal Market. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(f).

(g) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by the Subscriber) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any reasonable
fees or commissions payable to the Agents.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Subscriber in connection with a bona fide loan
or financing arrangement that is secured by the Securities (including, without
limitation, the senior secured credit facilities of Ortho-Clinical Diagnostics,
Inc. and Ortho-Clinical Diagnostics S.A.) The pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and the
Subscriber effecting a pledge of Securities shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement, including, without limitation, Section 2(h) of this
Agreement; provided that the

 

-11-



--------------------------------------------------------------------------------

Subscriber and its pledgee shall be required to comply with the provisions of
Section 2(h) of this Agreement in order to effect a sale, transfer or assignment
of Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Subscriber;
provided that any and all costs to effect the pledge of the Securities are borne
by the pledgor and/or pledgee and not the Company.

(i) Disclosure of Transactions. On or before 5:30 p.m., New York City time, on
the fourth Business Day following the date of this Agreement, the Company shall
issue a press release and promptly thereafter file a Current Report on Form 8-K
describing the terms of the transactions contemplated by this Agreement and the
Distribution and Supply Agreement in the form required by the 1934 Act
(including all attachments, the “8-K Filing”); provided that the Company and the
Subscriber will reasonably cooperate with each other regarding the preparation
of the press release and the 8-K Filing, the press release and the 8-K Filing
shall be in a form that is mutually agreed upon by the Company and the
Subscriber and in no event shall the Distribution and Supply Agreement be filed
as an exhibit to the 8-K Filing. The Company shall seek a confidential treatment
request (“CTR”) with the SEC in connection with filing the Distribution and
Supply Agreement as an exhibit (the “Exhibit Filing”) to the Company’s annual
report on Form 10-K for the period as of and ending on March 31, 2015 (or, in
the event the Company files a new registration statement or a post-effective
amendment to an existing registration statement prior to the filing of such
annual report, as an exhibit to such registration statement or amendment) and
the Company and the Subscriber will reasonably cooperate with each other
regarding the redaction of confidential and sensitive information (“CTR
Information”) from the Distribution and Supply Agreement in connection with the
CTR and such redactions will be mutually agreed upon by the Company and the
Subscriber before filing the Distribution and Supply Agreement as an exhibit
filing; provided, however, that the Company at all times reserves the right to
withdraw an outstanding CTR in respect of any CTR Information, and to make a
corresponding amendment to the Exhibit Filing to include disclosure of such CTR
Information, without the Subscriber’s consent, for purposes of complying with
any instructions, orders or directives received from the SEC compelling such CTR
Information to be disclosed in the Exhibit Filing. Neither the Company, its
Subsidiaries nor the Subscriber shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of the Subscriber, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations.

(j) Conduct of Business. During the Reporting Period, the business of the
Company and its Subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any governmental entity, except where such violations
would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

(k) Lock-up. Beginning on the date hereof and ending on the date on which a
Lock-up Termination Event (as defined below) occurs (the “Lock-up Period”), the
Subscriber will not, without the prior written consent of the Company, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or file (or participate in the filing of) a registration statement
with the SEC

 

-12-



--------------------------------------------------------------------------------

in respect of, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
1934 Act and the rules and regulations of the SEC promulgated thereunder with
respect to, any New Ordinary Shares or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the New Ordinary Shares, whether any such
transaction is to be settled by delivery of the New Ordinary Shares, in cash or
otherwise. The foregoing sentence shall not apply to (a) bona fide gifts,
(b) dispositions to any trust for the direct or indirect benefit of the
Subscriber, (c) transfers as a distribution to stockholders of the Subscriber,
(d) dispositions to the Subscriber’s controlled affiliates, to any other entity
controlled or managed by, directly or indirectly, the Subscriber or any
Qualifying Holder (as defined in Section 8(h)) or (e) for the avoidance of
doubt, a transfer, sale, assignment or pledge of the Securities made pursuant to
Section 2(h)(iii) or Section 4(h); provided, however, that in the case of any
transfer or disposition pursuant to the preceding clauses (a) through (d),
(i) each transferee, distributee or recipient of the New Ordinary Shares
transferred, distributed or disposed of agrees to be bound by the same
restrictions in place for the Subscriber pursuant to the first sentence of this
Section 4(k) for the duration of the Lock-up Period and executes and delivers to
the Company a lock-up agreement substantially in the form of this Section 4(k),
(ii) no filing under the 1934 Act or other public announcement shall be required
or shall be made voluntarily in connection with such transfer or distribution
other than a filing of the Registration Statement in connection with
Section 4(l) or a Form 5 when required and (iii) any such transfer or
distribution shall not involve a disposition for value. The Lock-up Period will
automatically terminate upon the earliest of: (i) a “Change in Control” or the
sale of all or substantially all assets with respect to the Company, (ii) a
Person (other than The Carlyle Group or one or more investment funds advised,
managed or controlled by The Carlyle Group and their affiliates or any
Qualifying Holder) acquires all or substantially all the assets of
Ortho-Clinical Diagnostics Bermuda Co. Ltd., whether by merger, consolidation or
restructuring, (iii) the termination of the Distribution and Supply Agreement,
(iv) the termination or expiration of the Subscriber’s exclusive distribution
rights pursuant to the Distribution and Supply Agreement, and (v) eighteen
(18) months after the Closing Date (each a “Lock-up Termination Event”). For
purposes of this Agreement, “Change in Control” in clause (i) of the preceding
sentence shall have the meaning set forth in the Credit, Guaranty and Security
Agreement, dated December 6, 2013, among Midcap Funding V, LLC, Quotient
Biodiagnostics, Inc. and the other parties party thereto.

(l) Registration.

(i) Filing Upon a Lock-up Termination Event. If upon a Lock-up Termination
Event, the Subscriber in good faith believes it is not able to sell all of the
New Ordinary Shares then held by it pursuant to Rule 144 without volume or
manner-of sale restrictions, the Company shall file as promptly as practicable
(but in any event within thirty (30) days after a Lock-up Termination Event),
and use its reasonable efforts to have declared effective as promptly as
practicable (but in any event, within ninety (90) days after a Lock-Up
Termination Event), a secondary only registration statement on Form S-3 (or any
successor form to Form S-3) promulgated under the 1933 Act, registering the
resale of such New Ordinary Shares (or, in the event that Form S-3 is not
available for the registration of the resale of New Ordinary Shares, another
appropriate form reasonably acceptable to the Subscriber) by the Subscriber (the
“Registration Statement”). The Company shall use its reasonable efforts to

 

-13-



--------------------------------------------------------------------------------

cause the Registration Statement to become and remain effective until the date
on which the Subscriber has disposed of all of the New Ordinary Shares. The
Subscriber agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement, including furnishing to the Company such information regarding
itself, the New Ordinary Shares held by it and the intended method of
disposition of the New Ordinary Shares held by it as shall be reasonably
required to effect the effectiveness of the registration of such New Ordinary
Shares.

(ii) Limitations. The registration rights granted to the Subscriber in
Section 4(l) are subject to the following limitations:

(1) The Company shall be entitled to a single postponement for a reasonable
time, not exceeding ten (10) days, of the filing of the Registration Statement
or its efforts to cause the Registration Statement to become effective if at the
time the right to delay is exercised, the Company shall determine in good faith
that such offering would interfere with any acquisition, financing or other
transaction which the Company is actively pursuing and is material to the
Company or would involve initial or continuing disclosure obligations that would
not be in the best interests of the Company; and

(2) Notwithstanding the foregoing, the Company by notice to the Subscriber may
postpone all sales under the Registration Statement for a reasonable time, not
exceeding thirty (30) days, if the Company shall determine in good faith that
permitting such sales would interfere in any material respect with any material
acquisition, financing or other transaction which the Company is actively
pursuing or require premature disclosure (if the Company is so advised by its
legal counsel) of any other material corporate development or event, which
disclosure the Company believes would adversely affect the interests of the
Company; provided that the Company may not implement more than one such
postponement.

(iii) Any registration rights applicable to the New Ordinary Shares shall also
apply to any shares in the capital of the Company issued or issuable with
respect to the New Ordinary Shares as a result of any share split, share
dividend, recapitalization, exchange or similar event or otherwise.

(m) Cooperation. The Company shall undertake any additional actions reasonably
necessary to maintain the availability of and facilitate a disposition by
Subscriber of the New Ordinary Shares pursuant to any Registration Statement
filed pursuant to Section 4 hereof.

(n) Tax Matters. Upon the reasonable request of the Subscriber, and to the
extent permitted by applicable law or regulation, the Company shall reasonably
cooperate with the Subscriber to provide such tax information to the Subscriber
as is reasonably available to it and necessary for the preparation by the
Subscriber (or any Affiliate of the Subscriber) of its U.S. federal and U.S.
state tax returns. To the extent not prohibited by applicable law or regulation,
the Company shall inform the Subscriber if it knows that it will be, or expects
to be, classified as a “passive foreign investment company” (as defined in
Section 1297 of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations promulgated thereunder).

 

-14-



--------------------------------------------------------------------------------

  5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to the
Subscriber), a register for the Ordinary Shares and Preference Shares in which
the Company shall record the name and address of the Person in whose name the
Ordinary Shares or Preference Shares have been issued (including the name and
address of each transferee). The Company shall keep the register open and
available at all times during business hours for inspection by the Subscriber or
its legal representatives.

(b) Transfer Agent Matters. The Company represents and warrants that no
instruction, other than stop transfer instructions to give effect to
Section 2(h) or 4(k) hereof, will be given by the Company to its transfer agent
or any subsequent transfer agent with respect to the Securities, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement. If the Subscriber
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(h), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by the Subscriber to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves New Ordinary Shares sold,
assigned or transferred pursuant to an effective registration statement or, to
the extent available, pursuant to Rule 144, the transfer agent shall issue such
New Ordinary Shares to the Subscriber, assignee or transferee, as the case may
be, without any restrictive legend. The Company shall cooperate with its
transfer agent and the Subscriber and, to the extent applicable, facilitate the
timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the New Ordinary Shares to be offered pursuant to an
effective registration statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Subscriber may reasonably
request and registered in such names as the Subscriber may request.

(c) Breach. The Company acknowledges that a breach by it of its obligations
under this Section 5 will cause irreparable harm to the Subscriber. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Subscriber shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

  6. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE.

The obligation of the Company hereunder to issue the New Ordinary Shares and the
Preference Shares to the Subscriber at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Subscriber with prior written notice thereof:

(i) The Subscriber shall have executed each of this Agreement and the
Distribution and Supply Agreement and delivered the same to the Company.

 

-15-



--------------------------------------------------------------------------------

(ii) The Subscriber shall have delivered to the Company the Subscription Price
for the New Ordinary Shares and the Preference Shares being purchased by the
Subscriber at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.

(iii) The representations and warranties of the Subscriber shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and the Subscriber shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Subscriber at or prior to the Closing Date.

 

  7. CONDITIONS TO THE SUBSCRIBER’S OBLIGATION TO SUBSCRIBE.

The obligation of the Subscriber hereunder to subscribe for the New Ordinary
Shares and the Preference Shares at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions, provided
that these conditions are for the Subscriber’s sole benefit and may be waived by
the Subscriber at any time in its sole discretion by providing the Company with
prior written notice thereof:

(i) The Company shall have duly executed and delivered to the Subscriber
(a) each of this Agreement and the Distribution and Supply Agreement and (b) the
New Ordinary Shares (in such amounts as the Subscriber shall request) and the
Preference Shares (in such amounts as the Subscriber shall request) being
subscribed for by the Subscriber at the Closing pursuant to this Agreement.

(ii) The Subscriber shall have received the opinion of Clifford Chance US LLP,
counsel for the Company (“Company Counsel”), dated as of the Closing Date, in
substantially the form of Exhibit B attached hereto.

(iii) The Subscriber shall have received the opinion of Carey Olsen, counsel for
the Company with respect to the laws of Jersey (“Jersey Company Counsel”), dated
as of the Closing Date, in substantially the form of Exhibit C attached hereto.

(iv) The Company shall have delivered to the Subscriber a certificate (“Good
Standing Certificate”) evidencing the incorporation and good standing of the
Company and each of its operating Subsidiaries in such entity’s jurisdiction of
incorporation, formation or organization issued by the Secretary of State (or
equivalent body) of such jurisdiction of incorporation, formation or
organization as of a date within 10 days of the Closing Date, or such other
document in lieu of a Good Standing Certificate reasonably satisfactory to the
Subscriber.

(v) The Ordinary Shares shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

 

-16-



--------------------------------------------------------------------------------

(vi) The Company shall have delivered to the Subscriber a certificate, executed
by the Secretary of the Company and dated as of the Closing Date, in a form
reasonably acceptable to the Subscriber, as to (i) the resolutions consistent
with Section 3(b) as adopted by the Company’s Board of Directors, and (ii) the
Articles of Association of the Company each as in effect at the Closing.

(vii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Subscriber shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by the Subscriber.

(viii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the New Ordinary
Shares and the Preference Shares.

(ix) The Company shall have delivered to the Subscriber such other documents
relating to the transactions contemplated by this Agreement as the Subscriber or
its counsel may reasonably request.

 

  8. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. In addition, (i) the Company designates and appoints Quotient
Biodiagnostics, Inc. as its authorized agent upon

 

-17-



--------------------------------------------------------------------------------

which process may be served in any such suit, action or proceeding that may be
instituted in any such court, and agrees that service of any process, summons,
notice or document by the U.S. registered mail addressed to Quotient
Biodiagnostics, Inc., with written notice of said service to such Person at the
address of 301 South State Street, Suite S-204, Newtown, Pennsylvania 18940
shall be effective service of process for any such legal action or proceeding
brought in any such court and (ii) the Subscriber designates and appoints
Ortho-Clinical Diagnostics, Inc. as its authorized agent upon which process may
be served in any such suit, action or proceeding that may be instituted in any
such court, and agrees that service of any process, summons, notice or document
by the U.S. registered mail addressed to Ortho-Clinical Diagnostics, Inc., with
written notice of said service to such Person at the address of 1001 US Highway
Route 202, Raritan, New Jersey 08869, shall be effective service of process for
any such legal action or proceeding brought in any such court.

(b) Nothing contained herein shall be deemed to limit in any way any right to
serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile (or other electronic
form of) signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile (or other electronic form of) signature.

(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(f) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Subscriber, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement contains the entire understanding of the parties with respect to
the matters covered herein and, except as specifically set forth herein, neither
the Company nor the Subscriber makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Subscriber. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought. The Company has
not, directly or indirectly, made any agreements with the Subscriber relating to
the terms or conditions of the transactions contemplated by this Agreement
except as set forth in this Agreement. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement and the
Distribution and Supply Agreement, the Subscriber has not made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

 

-18-



--------------------------------------------------------------------------------

(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Quotient Limited

Elizabeth House

9 Castle Street

St Helier

JE2 3RT

Jersey, Channel Islands

Telephone: +44 131 445 6159

Facsimile: +44 153 4700 007

Attention: Paul Cowan

with a copy (for informational purposes only) to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Alejandro E. Camacho and Per B. Chilstrom

Facsimile: 212-878-8375

If to the Transfer Agent:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, NY 10004

Telephone: 212-845-3277

Facsimile: 212-616-7615

Attention: Henry Farrell

If to the Subscriber, to its address and facsimile number set forth on Schedule
A, with copies to the Subscriber’s representatives as set forth on Schedule A
and to such other address and/or facsimile number and/or to the attention of
such other Person as the Subscriber has specified by written notice given to the
Company five (5) days prior to the effectiveness of such change.

 

-19-



--------------------------------------------------------------------------------

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective permitted successors and
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Subscriber. The
Subscriber shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Company, in which event such
assignee shall be deemed to be a Subscriber hereunder with respect to such
assigned rights and obligations. Notwithstanding the foregoing, the Subscriber
may assign or transfer its rights under this Agreement to a Qualifying Holder
(as defined below) without the prior written consent of the Company so long as
such Qualifying Holder agrees to become a party to, and bound by, all of the
terms and conditions of, this Agreement (a “Qualifying Transferee”). For
purposes of this Section 8(h), the term “Qualifying Holder” shall mean, with
respect to the Subscriber, (i) any partner or member thereof or (ii) any
corporation, partnership or limited liability company controlling, controlled
by, or under common control with, the Subscriber or any partner or member
thereof. After any transfer in accordance with this Section 8(h), the rights and
obligations of the Subscriber as to any transferred New Ordinary Shares shall be
the rights and obligations of the Qualifying Transferee holding such New
Ordinary Shares.

(i) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(j) Survival. The representations and warranties of the Company and the
Subscriber contained in Sections 2 and 3, and the agreements and covenants set
forth in Sections 4 and 8 shall survive the Closing.

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(l) Indemnification. In consideration of the Subscriber’s execution and delivery
of this Agreement and acquiring the Securities hereunder and in addition to all
of the Company’s other obligations under this Agreement, the Company shall
defend, protect, indemnify and hold harmless the Subscriber, the directors,
officers, members, partners, employees, agents and representatives thereof, and
each Person, if any, who controls the Subscriber within the meaning of the 1933
Act or the 1934 Act (collectively, the “Indemnitees”), from and against any and
all actions, causes of action, suits, claims, losses, reasonable costs,
penalties, reasonable fees, liabilities and damages, and reasonable expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and

 

-20-



--------------------------------------------------------------------------------

including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (i) any untrue statement of a material fact contained in the SEC
Documents or any omission to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or (ii) to the extent the Company is obligated to file a
Registration Statement pursuant to Section 4(l), any untrue statement of a
material fact contained in (A) the Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other Blue Sky Laws, or any omission to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (B) any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or any omission to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or (C) the final prospectus (as amended or supplemented,
if the Company files any amendment thereof or supplement thereto with the SEC),
or any omission to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnitee and shall
survive the transfer of the New Ordinary Shares by the Subscriber pursuant to
Section 8(h). To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

(i) Promptly after receipt by an Indemnitee of notice of the commencement of any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing (each, a “Claim”), the Indemnitee shall, if a request for
indemnification in respect thereof is to be made against the Company under this
Section 8(l), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitees; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the reasonable fees and expenses of not more than one counsel for such
Indemnitee to be paid by the Company, if, in the reasonable opinion of counsel
retained by the Company, the representation by such counsel of the Indemnitee
and the Company would be inappropriate due to actual or potential differing
interests between Indemnitee and any other party represented by such counsel in
such proceeding. The Indemnitee shall cooperate fully with the Company in
connection with any negotiation or defense of any such Claim by the Company and
shall furnish to the Company all information reasonably available to the
Indemnitee which relates to such Claim. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any Claim effected without its prior written consent;
provided, however, that the Company shall not unreasonably withhold, delay or
condition its consent. The Company shall not, without the prior written consent
of the Indemnitee, consent to entry of any judgment or enter into any settlement
or other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Claim, and such settlement shall not include any
admission as to fault on the part of the Indemnitee. Following indemnification
as provided for hereunder, the Company shall be

 

-21-



--------------------------------------------------------------------------------

subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made. The failure to deliver written notice to the Company within a reasonable
time of the commencement of any such action shall not relieve the Company of any
liability to the Indemnitee under this Section 8(l), except to the extent that
the Company is prejudiced in its ability to defend such action.

(ii) The indemnification required by this Section 8(l) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or losses are incurred, and in each case
submitted to the Company for payment subject to and in accordance with this
Section 8(l). The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnitee against the Company
or others, and (ii) any liabilities the Company may be subject to pursuant to
the law.

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(n) Remedies. The Subscriber shall have all rights and remedies set forth in
this Agreement and all rights and remedies which the Subscriber has been granted
at any time under any other agreement or contract and all of the rights which
the Subscriber has under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to the Subscriber. The Company therefore agrees that the Subscriber shall
be entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

(o) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) this Agreement,
whenever the Subscriber exercises a right, election, demand or option under this
Agreement and the Company does not timely perform its related obligations within
the periods therein provided, then at any time prior to performance by the
Company of such obligation the Subscriber may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

(p) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Subscriber hereunder or the Subscriber enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

-22-



--------------------------------------------------------------------------------

(q) Independent Nature of Subscriber’s Obligations and Rights. The Company
acknowledges and the Subscriber confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.

[Signature Page Follows]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Subscriber and the Company have caused its
respective signature page to this Subscription Agreement to be duly executed as
of the date first written above.

 

COMPANY: QUOTIENT LIMITED By:   /s/ Paul Cowan   Name: Paul Cowan   Title:
Chairman and CEO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Subscriber and the Company have caused its
respective signature page to this Subscription Agreement to be duly executed as
of the date first written above.

 

SUBSCRIBER:

ORTHO-CLINICAL DIAGNOSTICS FINCO

S.À R.L.

By:  

/s/ Laurent Ricci

  Name: Laurent Ricci   Title:   B Manager



--------------------------------------------------------------------------------

SCHEDULE A

SUBSCRIBER

 

(1)   (2)    (3)      (4)      (5)      (6)      (7)      (6)

Subscriber

 

Address and Facsimile
Number

   Number of New
Ordinary
Shares      Number of
Preference
Shares      Subscription
Price for New
Ordinary
Shares      Subscription
Price for
Preference
Shares      Total
Subscription
Price     

Legal Representative’s
Address
and Facsimile Number

Ortho-Clinical Diagnostics Finco S.à r.l., a société à responsabilité limitée
governed by the laws of the Grand Duchy of Luxembourg, having a share capital of
EUR 19,211,481.-, registered office at 5, rue Heienhaff, L-1736 Senningerberg,
Grand Duchy of Luxembourg, registered with the Luxembourg trade and companies’
register under number B 186226        444,445         666,665       $
10,000,012.50       $ 14,999,985.00       $ 24,999,997.50      



--------------------------------------------------------------------------------

ANNEX A – ADDITIONAL REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties. The Company represents and warrants to the
Subscriber that (capitalized terms used in this Annex A without definition have
the meanings ascribed to them in the Subscription Agreement to which this Annex
A relates (the “Subscription Agreement”)):

(a) as of the date of the Subscription Agreement, the Company has an authorized
and outstanding capitalization as set forth in the Company’s Registration
Statement on Form S-1 filed December 15, 2014 (as amended, the “PIPE
Registration Statement”); all of the issued and outstanding shares in the
capital, including the Ordinary Shares, of the Company have been duly authorized
and validly issued and are fully paid and non-assessable, have been issued in
compliance with all applicable securities laws and were not issued in violation
of any preemptive right, resale right, right of first refusal or similar right;
and the certificate of incorporation (or certificate of incorporation on change
of name) of the Company and the articles of association of the Company, each in
the form filed with the SEC, have been heretofore duly authorized and approved
in accordance with the laws of Jersey and are effective and in full force and
effect;

(b) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Jersey, with full corporate power
and authority to own, lease and operate its properties and conduct its business
as described in the SEC Documents;

(c) the Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, either (i) have a material adverse effect on
the business, properties, financial condition, results of operations or
prospects of the Company and the Subsidiaries (as defined below) taken as a
whole or (ii) prevent or materially interfere with consummation of the
transactions contemplated by the Subscription Agreement (the occurrence of any
such effect or any such prevention or interference or any such result described
in the foregoing clauses (i) and (ii) being herein referred to as a “Material
Adverse Effect”);

(d) the Company has no subsidiaries (as defined under the 1933 Act) other than
QBD (QSIP) Limited, a company formed under the laws of Jersey, Quotient
Biodiagnostics, Inc., a Delaware corporation, Alba Bioscience Limited, a company
formed under the laws of Scotland, and Quotient Suisse SA, a company formed
under the laws of Switzerland (collectively, the “Subsidiaries”); the Company
owns all of the issued and outstanding share capital or capital stock (as
applicable) of each of the Subsidiaries; other than the share capital or capital
stock of the Subsidiaries, the Company does not own, directly or indirectly, any
shares in the capital, shares of stock or any other equity interests or
long-term debt securities of any corporation, firm, partnership, joint venture,
association or other entity; each Subsidiary has been duly incorporated or
formed and is validly existing as a corporation or other entity in good standing
under the laws of its respective jurisdiction of incorporation or formation,
with full power and authority, corporate or otherwise, to own, lease and operate
its properties and to conduct its business as described in the SEC Documents;
each Subsidiary is duly qualified to do business as a foreign corporation or
other entity and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where



--------------------------------------------------------------------------------

the failure to be so qualified and in good standing would not, individually or
in the aggregate, have a Material Adverse Effect; all of the outstanding shares
in the capital or shares of capital stock of each of the Subsidiaries have been
duly authorized and validly issued, are fully paid and non-assessable, have been
issued in compliance with all applicable securities laws, were not issued in
violation of any preemptive right, resale right, right of first refusal or
similar right and, except as disclosed in the SEC Documents, are owned by the
Company subject to no security interest, other encumbrance or adverse claims;
and no options, warrants or other rights to purchase, agreements or other
obligations to issue or other rights to convert any obligation into shares in
the capital, shares of capital stock or ownership interests in the Subsidiaries
are outstanding;

(e) the share capital of the Company, including the Securities, conforms in all
material respects to each description thereof, if any, contained in the SEC
Documents; and the certificates for the Securities are in due and proper form;

(f) there is no franchise, contract or other document of a character required to
be described in the SEC Documents, or to be filed as an exhibit thereto, which
is not described or filed as required;

(g) neither the Company nor any of the Subsidiaries is in breach or violation of
or in default under (nor has any event occurred which, with notice, lapse of
time or both, would result in any breach or violation of, constitute a default
under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its respective certificate of
incorporation or certificate of incorporation on name change or articles of
association, charter or bylaws or other applicable organizational documents, or
(B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected, or (C) any federal, state, local or foreign
law, regulation or rule, or (D) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the rules and regulations of the Principal Market), or (E) any
decree, judgment or order applicable to it or any of its properties, except, in
the case of clauses (B), (C) or (D), where such breach, violation, default,
event or right would not, individually or in the aggregate, have a Material
Adverse Effect;

(h) each of the Company and the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any applicable law, regulation or rule, and has obtained all
necessary licenses, authorizations, consents and approvals from other persons,
in order to conduct their respective businesses, except where the failure to
have or have obtained such licenses, authorizations, consents or approvals or
make such filings would not, individually or in the aggregate, have a Material
Adverse Effect; neither the Company nor any of the Subsidiaries is in violation
of, or in default under, or has received notice of any proceedings relating to
revocation or modification of, any such license, authorization, consent or
approval or any federal, state, local or foreign law, regulation or rule or any
decree, order or judgment applicable to the Company or any of the Subsidiaries,
except where such violation, default, revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect;



--------------------------------------------------------------------------------

(i) none of the Company or any of its subsidiaries nor any of its or their
properties or assets has any immunity from the jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution or otherwise) under the laws of Jersey,
Scotland or Switzerland;

(j) Except as except as described in the SEC Documents, there are no actions,
suits, claims, investigations or proceedings pending or, to the Company’s
knowledge, threatened or contemplated to which the Company or any of the
Subsidiaries or any of their respective directors or officers is or would be a
party or of which any of their respective properties is or would be subject at
law or in equity, before or by any federal, state, local or foreign governmental
or regulatory commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the Principal Market), except any such action,
suit, claim, investigation or proceeding which, if resolved adversely to the
Company or any Subsidiary, would not, individually or in the aggregate, have a
Material Adverse Effect;

(k) the financial statements included in the SEC Documents, together with the
related notes and schedules, present fairly the consolidated financial position
of the Company and the Subsidiaries as of the dates indicated and the
consolidated results of operations, cash flows and changes in shareholders’
equity of the Company and the Subsidiaries for the periods specified and have
been prepared in all material respects in compliance with the requirements of
the 1934 Act and in conformity with U.S. generally accepted accounting
principles applied on a consistent basis during the periods involved; the other
financial and accounting data of the Company contained in the SEC Documents are
accurately and fairly presented and prepared on a basis consistent with the
financial statements or the books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
in the SEC Documents that are not included as required; the Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not described in the
SEC Documents (excluding the exhibits thereto); and all disclosures, if any,
contained in the SEC Documents regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the SEC) comply with Regulation
G of the 1934 Act and Item 10 of Regulation S-K under the 1933 Act, to the
extent applicable;

(l) except as disclosed in the SEC Documents (excluding the exhibits thereto),
each share option granted under any share option plan of the Company or any
Subsidiary (each, a “Stock Plan”) was granted with a per share exercise price no
less than the fair market value per share of the applicable class of share in
the capital or capital stock of the Company or such Subsidiary on the grant date
of such option, and no such grant involved any “back-dating,” “forward-dating,”
or similar practice with respect to the effective date of such grant; except as
would not, individually or in the aggregate, have a Material Adverse Effect,
each such option (i) was granted in compliance with applicable law and with the
applicable Stock Plan(s), (ii) was duly approved by the Board of Directors (or a
duly authorized committee thereof or an officer of the Company or such
Subsidiary duly authorized by the Board of Directors or authorized committee
thereof to make such grants) of the Company or such Subsidiary, as applicable,
and (iii) has been properly accounted for in the Company’s financial statements
in accordance with U.S. generally accepted accounting principles and disclosed
in the Company’s filings with the SEC;



--------------------------------------------------------------------------------

(m) Except as disclosed in the SEC Documents and other than the transactions
contemplated by the Subscription Agreement and the Distribution and Supply
Agreement, subsequent to the respective dates as of which information is given
in the SEC Documents, in each case excluding any amendments to the foregoing
made after the execution of the Subscription Agreement, there has not been
(i) any material adverse change, or any development involving a prospective
material adverse change, in the business, properties, management, financial
condition or results of operations of the Company and the Subsidiaries taken as
a whole, (ii) any transaction which is material to the Company and the
Subsidiaries taken as a whole, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, which is material to the Company and the Subsidiaries
taken as a whole, (iv) any change in the share capital, capital stock or
outstanding indebtedness of the Company or any Subsidiaries or (v) any dividend
or distribution of any kind declared, paid or made on the share capital or
capital stock of the Company or any Subsidiary;

(n) neither the Company nor any Subsidiary is required to register as an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”), nor will they be after giving
effect to the offering and sale of the New Ordinary Shares and the Preference
Shares and the application of the proceeds thereof;

(o) based on the projected composition of the Company’s income and fair market
value of its assets, the Company does not expect to be a “passive foreign
investment company” (as defined in Section 1297 of the Code and the regulations
promulgated thereunder) for its taxable year ended March 31, 2014 and the
foreseeable future;

(p) except as disclosed in the SEC Documents, the Company and each of the
Subsidiaries have good and marketable title to all property (real and personal,
excluding for the purposes of this Section 1(p), Intellectual Property (as
defined below)) described in the SEC Documents as being owned by any of them,
free and clear of all liens, claims, security interests or other encumbrances,
except for such liens, claims, security interests or encumbrances as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or such Subsidiary; all the property described in the SEC Documents as
being held under lease by the Company or a Subsidiary is held thereby under
valid, subsisting and enforceable leases, except that the enforcement thereof
may be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance or other similar laws relating to creditor’s
rights generally and (ii) general principles of equity and the discretion of the
court before which any proceeding therefor may be brought (the “Enforceability
Exceptions”);

(q) except as disclosed in the SEC Documents, the Company and the Subsidiaries
own the inventions, patent applications, patents, trademarks (both registered
and unregistered), trade names, service names, copyrights, trade secrets and
other proprietary information (collectively, “Intellectual Property”) described
in the SEC Documents as being owned by them and own or have obtained valid and
enforceable licenses for, or other rights to use all Intellectual Property
(except that the enforcement thereof may be subject to the Enforceability
Exceptions) used in and necessary for the conduct of their respective businesses
as currently conducted or as currently proposed to be conducted (including the
commercialization of products or services described in the SEC Documents as
under development) (collectively, “Company



--------------------------------------------------------------------------------

Intellectual Property”); to the Company’s knowledge, (i) there are no third
parties who have or will be able to establish rights to any Company Intellectual
Property that is described in the SEC Documents as owned or purported to be
owned by the Company or any of the Subsidiaries, except for, and to the extent
of, the ownership rights of any co-owners of such Company Intellectual Property
that are disclosed in the SEC Documents (excluding the exhibits thereto);
(ii) there is no infringement by misappropriation or other violation by any
third parties of any Company Intellectual Property owned by or exclusively
licensed to the Company or any of the Subsidiaries; (iii) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s or any Subsidiary’s rights in or to any Company
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such action, suit, proceeding or claim; (iv) neither
the Company nor any Subsidiary has received any notice from, and there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity, enforceability or scope of any Company
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such action, suit, proceeding or claim; (v) neither
the Company nor any Subsidiary has received any notice from, and there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company or any Subsidiary infringes, misappropriates or
otherwise violates, or could, upon the commercialization of any product or
service described in the SEC Documents as under development, infringe,
misappropriate or violate any Intellectual Property of others, and the Company
is unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (vi) the Company and the Subsidiaries have complied
with the material terms of each agreement pursuant to which Company Intellectual
Property has been licensed to the Company or any Subsidiary, and all such
agreements are in full force and effect; (vii) to the Company’s knowledge there
is no patent or patent application that contains claims that interfere with the
issued or pending claims of any patents included in the Company Intellectual
Property owned by or exclusively licensed to the Company or any of the
Subsidiaries; (viii) the products described in the SEC Documents as under
development by the Company or the Subsidiaries fall within the scope of the
claims of one or more patents owned by, or exclusively licensed to, the Company
or any Subsidiary; (ix) all patents and patent applications owned by and, to the
Company’s knowledge, exclusively licensed to the Company and any Subsidiary have
been duly and properly filed and maintained and the Company and the Subsidiaries
and, to the Company’s knowledge, the applicable licensor have complied in all
material respects with their duty of candor and disclosure to the U.S. Patent
and Trademark Office (the “PTO”) or other applicable patent office with respect
to all patent applications owned by or exclusively licensed to the Company or
any of the Subsidiaries and included in the Company Intellectual Property and
filed with the PTO or other applicable patent office; (x) the Company and the
Subsidiaries have taken all steps reasonably necessary to secure their
respective interest in the Company Intellectual Property owned or purported to
be owned by the Company or any of the Subsidiaries, including obtaining all
necessary assignments from its employees, consultants and contractors pursuant
to a written agreement; (xi) the Company and the Subsidiaries have taken
reasonable steps in accordance with normal industry practice to maintain the
confidentiality of all material trade secrets included in any Intellectual
Property, and no such Company Intellectual Property has been disclosed other
than to employees, representatives, independent contractors, collaborators,
licensors, licensees, agents and advisors of the Company and the Subsidiaries
who are legally bound to a duty of confidentiality; (xii) the Company and the
Subsidiaries are not a party to or



--------------------------------------------------------------------------------

bound by any options, licenses or agreements with respect to the Intellectual
Property of any other person or entity that are required to be described in the
SEC Documents that are not so described therein; (xiii) all conditions stated in
any license agreement under which Company Intellectual Property is exclusively
licensed to the Company or any Subsidiary that are required to be satisfied in
order for the Company to retain exclusive rights have been timely satisfied;
(xiv) to the Company’s knowledge, the issued patents owned by or exclusively
licensed to the Company or any of the Subsidiaries are valid and enforceable and
the Company is unaware of any facts that would preclude the issuance of a valid
and enforceable patent on any pending patent application owned by the Company or
any of the Subsidiaries; and (xv) except as disclosed in the SEC Documents, no
government funding, facilities or resources of a university, college, other
educational institution or research center was used in the development of any
Company Intellectual Property that is owned or purported to be owned by the
Company or any Subsidiary that would confer upon any governmental agency or
body, university, college, other educational institution or research center any
claim or right in or to any such Company Intellectual Property;

(r) except for matters which would not, individually or in the aggregate, have a
Material Adverse Effect, (i) neither the Company nor any of the Subsidiaries is
engaged in any unfair labor practice, (ii) there is (A) no unfair labor practice
complaint pending or, to the Company’s knowledge, threatened against the Company
or any of the Subsidiaries before the National Labor Relations Board or any
similar foreign body, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any of
the Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of the Subsidiaries, (iii) to the
Company’s knowledge, no union organizing activities are currently taking place
concerning the employees of the Company or any of the Subsidiaries and
(iv) there has been no violation of any applicable federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws, or the rules and regulations
promulgated thereunder, or any similar applicable foreign law, rule or
regulation, concerning the employees of the Company or any of the Subsidiaries;

(s) the Company and the Subsidiaries and their respective properties, assets and
operations are in compliance with, and the Company and each of the Subsidiaries
hold all permits, authorizations and approvals required under, Environmental
Laws (as defined below), except to the extent that failure to so comply or to
hold such permits, authorizations or approvals would not, individually or in the
aggregate, have a Material Adverse Effect; there are no past, present or, to the
Company’s knowledge, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that could
reasonably be expected to give rise to any material costs or liabilities to the
Company or any Subsidiary under, or to interfere with or prevent compliance by
the Company or any Subsidiary with, Environmental Laws; except as would not,
individually or in the aggregate, have a Material Adverse Effect, neither the
Company nor any of the Subsidiaries (i) is the subject of any investigation,
(ii) has received any notice or claim, (iii) is a party to or affected by any
pending or, to the Company’s knowledge, threatened action, suit or proceeding,
(iv) is bound by any judgment, decree or order or (v) has entered into any
agreement, in each case relating to any alleged violation of any



--------------------------------------------------------------------------------

Environmental Law or any actual or alleged release or threatened release or
cleanup at any location of any Hazardous Materials (as defined below) (as used
herein, “Environmental Law” means any applicable federal, state, local or
foreign law, statute, ordinance, rule, regulation, order, decree, judgment,
injunction, permit, license, authorization or other binding requirement, or
common law, relating to health, safety or the protection, cleanup or restoration
of the environment or natural resources, including those relating to the
distribution, processing, generation, treatment, storage, disposal,
transportation, other handling or release or threatened release of Hazardous
Materials, and “Hazardous Materials” means any material (including, without
limitation, pollutants, contaminants, hazardous or toxic substances or wastes)
that is regulated by or may give rise to liability under any Environmental Law);

(t) all material tax returns required to be filed by the Company or any of the
Subsidiaries have been timely filed (within any applicable time limit extensions
permitted by the relevant tax authority), and all material taxes and other
assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been timely paid, other
than those being contested in good faith and for which adequate reserves have
been provided;

(u) At no time in the past six years has the Company or any ERISA Affiliate
maintained, sponsored, participated in, contributed to or has or had any
liability or obligation in respect of any Employee Benefit Plan subject to Part
3 of Subtitle B of Title I of ERISA, Title IV of ERISA, or Section 412 of the
Code or any “multiemployer plan” as defined in Section 3(37) of ERISA or any
multiple employer plan for which the Company or any ERISA Affiliate has incurred
or could incur material liability under Section 4063 or 4064 of ERISA. No
“welfare benefit plan” as defined in Section 3(1) of ERISA provides or promises,
or at any time provided or promised, retiree health, life insurance, or other
retiree welfare benefits except as may be required by the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, or similar state law and except,
on a case by case basis, limited extensions of health insurance benefits to
former employees receiving severance payments from the Company. Each Employee
Benefit Plan is and has been operated in material compliance with its terms and
all applicable laws, including but not limited to ERISA and the Code and, to the
knowledge of the Company, no event has occurred and no condition exists that
would subject the Company to any material tax, fine, lien, penalty or liability
imposed by ERISA, the Code or other applicable law. Each Employee Benefit Plan
intended to be qualified under Code Section 401(a) is so qualified and has a
favorable determination or opinion letter from the IRS upon which it can rely,
and any such determination or opinion letter remains in effect and has not been
revoked; to the knowledge of the Company, nothing has occurred since the date of
any such determination or opinion letter that is reasonably likely to adversely
affect such qualification; with respect to each Foreign Benefit Plan, such
Foreign Benefit Plan (1) if intended to qualify for special tax treatment,
meets, in all material respects, the requirements for such treatment, and (2) if
required to be funded, is funded to the extent required by applicable law, and
with respect to all other Foreign Benefit Plans, adequate reserves therefor have
been established on the accounting statements of the applicable Company or
subsidiary to the extent required by applicable law; the Company does not have
any obligations under any collective bargaining agreement with any union. As
used in this Annex A, “Employee Benefit Plan” means any “employee benefit plan”
within the meaning of Section 3(3) of ERISA, including, without limitation, all
stock purchase, stock



--------------------------------------------------------------------------------

option, stock-based severance, employment, change-in-control, medical,
disability, fringe benefit, bonus, incentive, deferred compensation, employee
loan and all other employee benefit plans, agreements, programs, policies or
other arrangements, whether or not subject to ERISA, under which (x) any current
or former employee, director or independent contractor of the Company or its
subsidiaries has any present or future right to benefits and which are
contributed to, sponsored by or maintained by the Company or any of its
respective subsidiaries or (y) the Company or any of its subsidiaries has had or
has any present or future direct or contingent obligation or liability; “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended; “ERISA
Affiliate” means any member of the company’s controlled group as determined
pursuant to Code Section 414(b), (c), (m) or (o); and “Foreign Benefit Plan”
means any Employee Benefit Plan established, maintained or contributed to
outside of the United States of America or which covers any employee working or
residing outside of the United States;

(v) the Company and each of the Subsidiaries maintain insurance covering their
respective properties, operations, personnel and businesses as the Company
reasonably deems adequate; such insurance insures against such losses and risks
to an extent which is adequate in accordance with customary industry practice to
protect the Company and the Subsidiaries and their respective businesses; all
such insurance is fully in force on the date of the Subscription Agreement and
will be fully in force at the time of purchase and each additional time of
purchase, if any; neither the Company nor any Subsidiary has any reason to
believe that it will not be able to (i) renew any such insurance as and when
such insurance expires or (ii) obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted at a cost that would not result in any Material Adverse Effect;

(w) neither the Company nor any Subsidiary has sent or received any
communication regarding termination of, or intent not to renew, any of the
material contracts or agreements referred to or described in the SEC Documents,
or referred to or described in, or filed as an exhibit to, the SEC Documents,
and no such termination or non-renewal has been threatened by the Company or any
Subsidiary or, to the Company’s knowledge, by any other party to any such
contract or agreement;

(x) the Company and each of the Subsidiaries have established and maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences;

(y) the Company has established and maintains and evaluates “disclosure controls
and procedures” (as such term is defined in Rules 13a-15 and 15d-15 under the
1934 Act) and “internal control over financial reporting” (as such term is
defined in Rules 13a-15 and 15d-15 under the 1934 Act); such disclosure controls
and procedures are designed to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the Company’s Chief
Executive Officer and its Chief Financial Officer by others within those
entities, and such disclosure controls and procedures are effective to perform
the functions for



--------------------------------------------------------------------------------

which they were established; the Company’s independent registered public
accountants and the Audit Committee of the Board of Directors of the Company
have been advised of: (i) all significant deficiencies, if any, in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data; and (ii) all
fraud, if any, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; all “significant
deficiencies” and “material weaknesses” (as such terms are defined in Rule
1-02(a)(4) of Regulation S-X under the 1933 Act) of the Company, if any, have
been identified to the Company’s independent registered public accountants and
are disclosed in the SEC Documents (excluding the exhibits thereto); since the
end of the Company’s most recent audited fiscal year, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses, and the Company has
taken all necessary actions to ensure that the Company and the Subsidiaries and
their respective officers and directors, in their capacities as such, are in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations promulgated thereunder;

(z) each “forward-looking statement” (within the meaning of Section 27A of the
1933 Act or Section 21E of the 1934 Act) contained in the SEC Documents has been
made or reaffirmed with a reasonable basis and in good faith;

(aa) all statistical or market-related data included in the SEC Documents (other
than that discussed in Section 1(k) of this Annex A) are based on or derived
from sources that the Company reasonably believes to be reliable and accurate,
and the Company has obtained the written consent to the use of such data from
such sources to the extent required;

(bb) neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries, has taken any action, directly or indirectly, that
would result in a violation by such persons of any applicable anti-bribery laws,
rules, or regulations of any locality, including but not limited to any law,
rule, or regulation promulgated to implement the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions,
signed December 17, 1997, the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “Foreign Corrupt
Practices Act”), the U.K. Bribery Act 2010, or any other law, rule or regulation
of similar purposes and scope; neither the Company nor any of the Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of the Subsidiaries, is aware of any such
action, directly or indirectly, having been taken on behalf of the Company or
any of the Subsidiaries; and the Company and the Subsidiaries and, to the
knowledge of the Company, their respective affiliates have instituted and
maintain policies and procedures designed to ensure continued compliance
therewith;

(cc) the operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the USA Patriot Act, the Bank Secrecy Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency or
intergovernmental



--------------------------------------------------------------------------------

group or organization, or any executive order, directive or regulation pursuant
to the authority of the foregoing or any orders or licenses issued thereunder
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator or non-governmental authority involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened;

(dd) neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries is currently subject to any sanctions administered or
enforced by the Office of Foreign Assets Control of the United States Treasury
Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury or any other relevant sanctions authority (collectively,
“Sanctions”), or located, organized or residing in a country or territory that
is the subject of Sanctions; the Company will not directly or indirectly use the
proceeds of the offering of the Securities contemplated by the Subscription
Agreement, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity for the purpose of
financing the activities of any person currently subject to any Sanctions
administered or enforced by such authorities; for the past five years, neither
the Company or any of its Subsidiaries has knowingly engaged in, and is not now
knowingly engaged in, any dealings or transactions with any individual or
entity, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions; none of the Company, any
Subsidiaries or, to the knowledge of the Company, any director, officer,
employee, agent, affiliate, joint venture partner or other person associated
with or acting on behalf of the Company or any of its Subsidiaries (other than
the Underwriters, as to which no representation or warranty is made) has engaged
in activities sanctionable under the Iran Sanctions Act, the Comprehensive Iran
Sanctions, Accountability, and Divestment Act of 2010, the Iran Threat Reduction
and Syria Human Rights Act of 2012, the National Defense Authorization Act for
the Fiscal Year 2012, the National Defense Authorization Act for the Fiscal Year
2013, Executive Order Nos. 13628, 13622, and 13608, or any other U.S. economic
sanctions relating to Iran (collectively, the “Iran Sanctions”), and neither the
Company nor any Subsidiary will engage in any activities or business that would
subject it to sanction under the Iran Sanctions;

(ee) no Subsidiary is currently prohibited, directly or indirectly, from paying
any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company, except, in each case, as described in the SEC Documents (excluding the
exhibits thereto);

(ff) (i) All dividends and other distributions declared and payable on the share
capital of the Company, now or in the future, may, under the current laws and
regulations of Jersey, be paid in United States Dollars that (subject to any
applicable Sanctions) may be freely transferred out of Jersey; (ii) all such
dividends and other distributions are not or will not be, as the case may be,
subject to withholding or other taxes under the current laws and regulations of
Jersey; and (iii) all such dividends and other distributions under such current
laws and regulations are or will be otherwise free and clear of any other tax
(save for any income tax that may be payable by the



--------------------------------------------------------------------------------

recipient of a distribution who is resident in Jersey), withholding or deduction
in Jersey and (subject to any applicable Sanctions) without the necessity of
obtaining any consent, approval, authorization or order in Jersey;

(gg) each of the Company and its Subsidiaries have submitted and possess, or
qualify for applicable exemptions to, such valid and current registrations,
listings, approvals, clearances, licenses, certificates, authorizations or
permits and supplements or amendments thereto issued or required by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their business, including, without limitation, all such certificates,
authorizations and permits required by the United States Food and Drug
Administration (“FDA”), the United States Department of Health and Human
Services (“HHS”), the European Medicines Agency (“EMA”) or any other state,
federal or foreign agencies or bodies engaged in the regulation of medical
devices (including diagnostic products), biological products, drugs or
biohazardous materials (collectively, the “Regulatory Agencies”), and the
Company and its Subsidiaries have not received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
license, certificate, authorization or permit, except for notices which would
not, individually or in the aggregate, have a Material Adverse Effect;

(hh) the feasibility studies that are described in, or the results thereof which
are referred to in, the SEC Documents were conducted in all material respects in
accordance with standard accepted medical and scientific research procedures;
each description of the results of such studies contained in the SEC Documents
is accurate and complete in all material respects and fairly presents the data
derived from such studies, and the Company and the Subsidiaries have no
knowledge of any other studies or tests or trials the results of which are
inconsistent with, or otherwise call into question, the results described or
referred to in the SEC Documents;

(ii) the Company and its Subsidiaries and, to the Company’s knowledge, the
Company’s and its Subsidiaries’ respective directors, officers, employees, and
agents (while acting in such capacity) are, and at all times prior hereto were,
in material compliance with, all health care laws applicable to the Company, any
of its subsidiaries or any of its or their products or activities, including,
but not limited to, the federal Anti-Kickback Statute (42 U.S.C.
Section 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. Section
1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. Section 3729 et seq.),
the administrative False Claims Law (42 U.S.C. Section 1320a-7b(a)), the Stark
law (42 U.S.C. Section 1395nn), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. Section 1320d et seq.) as amended by the
Health Information Technology for Economic and Clinical Health Act (42 U.S.C.
Section 17921 et seq.), the exclusion laws (42 U.S.C. Section 1320a-7), the
Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.), the
Controlled Substances Act (21 U.S.C. Section 801 et seq.), the Public Health
Service Act (42 U.S.C. Section 201 et seq.), Medicare (Title XVIII of the Social
Security Act), Medicaid (Title XIX of the Social Security Act), the regulations
promulgated pursuant to such laws, and any other state, federal or foreign law,
accreditation standards, regulation, memorandum, opinion letter, or other
issuance which imposes legally binding requirements on the manufacturing,
development, testing, labeling, advertising, marketing or distribution of drugs,
biological products and/or medical devices (including diagnostic products),
kickbacks, patient or program charges, recordkeeping, claims process,
documentation requirements, medical necessity, referrals, the hiring of
employees or acquisition



--------------------------------------------------------------------------------

of services or supplies from those who have been excluded from government health
care programs, quality, safety, privacy, security, licensure, accreditation or
any other aspect of providing health care, clinical laboratory or diagnostics
products or services (collectively, “Health Care Laws”) except, with respect to
any of the foregoing, such as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries has received any notification, correspondence or any
other written or oral communication, including notification of any pending or
threatened claim, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any governmental authority, including, without
limitation, the FDA, the EMEA, the United States Federal Trade Commission, the
United States Drug Enforcement Administration (“DEA”), the Centers for
Medicare & Medicaid Services, HHS’s Office of Inspector General, the United
States Department of Justice and state Attorneys General or similar agencies of
potential or actual non-compliance by, or liability of, the Company or any of
its subsidiaries under any Health Care Laws, except, with respect to any of the
foregoing, such as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the Company’s knowledge, there
are no facts or circumstances that would reasonably be expected to give rise to
material liability of the Company or any of its subsidiaries under any Health
Care Laws;

(jj) the manufacture by or on behalf of the Company or any of its Subsidiaries
of the Company’s and any Subsidiary’s respective products is being conducted in
compliance in all material respects with all applicable Health Care Laws,
including, without limitation, the FDA’s current good manufacturing practice
regulations at 21 C.F.R. Parts 210, 211, 600 through 680, and 820, and, to the
extent applicable, the respective counterparts thereof promulgated by
governmental authorities in countries outside the United States;

(kk) the Company and its Subsidiaries are complying in all material respects
with all applicable regulatory post-market reporting obligations, including,
without limitation, the FDA’s adverse event reporting requirements at 21 C.F.R.
Parts 310, 314, 600, and 803, and, to the extent applicable, the respective
counterparts thereof promulgated by governmental authorities in countries
outside the United States;

(ll) except as disclosed in the SEC Documents, neither the Company nor any of
its Subsidiaries has had any product, clinical laboratory or manufacturing site
(whether Company-owned or owned by any of its Subsidiaries or a third party
manufacturer for the Company’s or its Subsidiaries’ respective products) subject
to a governmental authority (including FDA) shutdown or import or export
prohibition, nor received any FDA Form 483 or other governmental authority
notice of inspectional observations, “warning letters,” “untitled letters,”
requests to make changes to the Company’s or any of its Subsidiaries’ respective
products, processes or operations, or similar correspondence or notice from the
FDA or other governmental authority alleging or asserting material noncompliance
with any applicable Health Care Laws. To the Company’s knowledge, neither the
FDA nor any other governmental authority is considering such action;

(mm) except as disclosed in the SEC Documents, there have been no material
recalls, field notifications, field corrections, market withdrawals or
replacements, warnings, “dear doctor” letters, investigator notices, safety
alerts or other notice of action relating to an alleged lack of



--------------------------------------------------------------------------------

safety, efficacy, or regulatory compliance with respect to the Company’s or any
of its Subsidiaries’ respective products (“Safety Notices”); to the Company’s
knowledge, there are no facts that would be reasonably likely to result in (i) a
Safety Notice with respect to the Company’s or any of its Subsidiaries’
respective products or services, (ii) a material change in labeling of any the
Company’s or any of its Subsidiaries’ respective products or services, or
(iii) a material termination or suspension of marketing or testing of any of the
Company’s or any of its Subsidiaries’ respective products or services;

(nn) the Company has not knowingly made any false statements on, or material
omissions from, any applications, approvals, reports or other submissions to any
Regulatory Agency, or in or from any other records and documentation prepared or
maintained to comply with the requirements of any Regulatory Agency relating to
the Company’s or any of its Subsidiaries’ respective products. None of the
Company, any of its Subsidiaries or, to the knowledge of the Company, any
officer, employee or agent of the Company has been convicted of any crime or
engaged in any conduct that would reasonably be expected to result in
(a) debarment under 21 U.S.C. Section 335a or any similar state or foreign law
or regulation or (b) exclusion under 42 U.S.C. Section 1320a-7 or any similar
state or foreign law or regulation, and none of the Company or any such person
has been so debarred or excluded;

(oo) neither the Company nor any of its Subsidiaries has any securities that are
rated by any “nationally recognized statistical rating agency” (as that term is
defined in Section 3(a)(62) of the 1934 Act).



--------------------------------------------------------------------------------

Exhibit A

Preference Shares Statement of Rights



--------------------------------------------------------------------------------

Exhibit B

Form of Company Counsel Opinion



--------------------------------------------------------------------------------

Exhibit C

Form of Jersey Counsel Opinion